 In the Matter of ARROW, HART & HEGEMAN ELECTRIC COMPANY, INC.,EMPLOYERandINTERNATIONAL BROTIIERIIOOD OF ELECTRICAL WORK-ERS, A. F. L., PETITIONERCase No. 1-RC-105.-Decided April 21, 1948Dlr. Francis X. Moore,of Putnam, Conn., andMr. Richard Rogers,of Hartford, Conn., for the Petitioner.Messrs:"Walfrid G. LundboegandP. J. Sullivan,of Hartford, Conn.,for the Employer.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this casewas held at Daniel-son, Connecticut,on February 4, 1948, beforeThomasH. Ramsey,hearing officer.The hearing officer's rulings made at the hearingare free froiii'prejudicial error and are hereby affirmed.On the entire record in-the case, the National Labor RelationsBoard1makes the following :FINDINGS OF FACT1.TIIE BUSINESSOF THE EMPLOYERThe Arrow, Hart & Hegeman Electric Company, Inc., a Connecticutcorporation having manufacturing plants at Danielson and Hartford,Connecticut, manufactures and assembles electric switches.Its prin-cipal raw materials are copper, brass, wire, porcelain, and plastics.Annually the Employer purchases more than $1,000,000 worth of thesematerials of which 40 percent is shipped from States other thanConnecticut.The Employer's annual sales are in excess of $1,000,030,50 percent of which is made to purchasers outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Chairman Herzog and Members Reynolds andMurdock].77 N. L.R B, No. 32.258 ARROW, HART & HEGEMAN ELECTRIC COMPANY, INC.259II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn or about September 24, 1947, the Petitioner requested recog-nition of the Employer at its Danielson plant, where there are approxi-mately 290 production and maintenance employees.The Employeragreed on a check of authorization cards, expecting the check to reflecta majority for the Union.The card-check was conducted by an im-partial attorney on November 3, 1947, and showed that 139 employeeshad designated the Union.The Employer now contends that it as-sumed that no petition for an election would be presented for a yearshould the Union be unsuccessful in showing a majority, and thatthe Union therefore is precluded from filing its petition at this time.No formal notice was given to employees at the time the card-checkwas made, and neither the Union nor the Employer posted a formalnotice of its result.The Union contends that the informal check ofcards is no bar to its petition.We find that there is no bar to a determination of representativesby Board election at this-time.Under Section 9 (c) (3) of the Act,as amended,2 a "valid election" by secret ballot among the employeesin this unit would, of course, preclude the Board from directinganother election for a year.But the informal card-check conducted6 months ago by the parties in this case is not comparable to an election,and we can perceive no reason why it should be given' the same eftect.3We believe that the employees here, both those who have signed cardsfor the Petitioner and those who have not, should be afforded theopportunity to vote for or against the Petitioner in a secret ballotelection.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.2Section 9(c) (3) provides,in part:"No election shall be directed in any bargainingunit or any subdivision within which,in the preceding twelve-month period,a valid electionshall have been held."3The Board itself has discontinued its former practice of permitting its agents to conductcard-checks as a suitable substitute for elections in proceedings under Section 9 (c) of theAct.See Section 203 54 of the present Rules and Regulations, Series 5, which providesthat the Board's Regional Directors may approve consent election agreements in certaincasesThe corresponding Section 203 48 of the Rules and Regulations, Series 4, no longerin effect, made similar provision for consent elections or cross-checks. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe find in agreement with the parties that all production and main-tenance employees of the Employer employed at its Danielson, Con-necticut, plant, but excluding executives, office and clerical employees,and all guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Arrow, Hart & HegemanElectric Company, Inc., Danielson, Connecticut, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) clays from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented by Inter-national Brotherhood of Electrical Workers, A. F. L., for the purposesof collective bargaining.